Citation Nr: 1727693	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for posttraumatic disequilibrium, previously diagnosed as Meniere's disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to June 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.   

In the Veteran's October 2011 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in a February 2015 communication, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran had three VA audiology consults, dated April 10, 2009, September 14, 2012, and June 13, 2016.  However, the results of the audiological testing are not of record.  The results must be associated with the record.  

At the most recent VA audiology consult, in June 2016, the Veteran reported that his hearing loss had increased in severity.  This indicates that the Veteran's hearing loss may have increased since the last VA audiometric examination for rating purposes in September 2013.  Accordingly a new VA audiometric examination for rating purposes should be obtained.  The Veteran must be provided a new VA audiological examination to determine the current severity of his bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Due to the relationship between the Veteran's auditory system and his disequilibrium disorder, the Veteran's claims are intertwined and a new VA examination should also be provided to the Veteran regarding his service-connected disequilibrium disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA audiology clinic records dated from April 10, 2009 to present.  This must include copies of the audiometric examination results of testing done on April 10, 2009, September 14, 2012, and June 13, 2016.  If any of the testing results are only in graph format, arrange to have the audiogram(s) interpreted to provide exact numbers, in decibels, for the puretone thresholds for each ear at the appropriate frequencies (in particular at, 1000, 2000, 3000, and 4000 Hertz ).  If any records are not available, the reason for the inability to obtain the records should be documented.  

2.  Afford the Veteran an audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The examiner is also requested to fully describe the functional effects caused by the Veteran's hearing loss.

3.  Afford the Veteran a VA peripheral vestibular disorders examination to determine the current severity of his service-connected disequilibrium disorder.

4.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




